Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1, 10, 16 allowable. The restriction requirement set forth in the Office action mailed on 6/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 14 is withdrawn.  Claim 14 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aileen Y. Mo (REG 53,338) on 3/11/2022.
The application has been amended as follows: 
8. (canceled)
9. (canceled)
10. (Currently Amended) A method for installing a device cage in a 1 U chassis, comprising: 
partitioning a 1 U chassis into a plurality of compartments, the plurality of compartments including an interior compartment; 
installing an interior cage in the interior compartment, the interior cage being rotatably mounted to a partition by a hinge and latched into a closed position; 
releasing a latch to permit upward rotation of the interior cage, wherein the latch is mounted to a latch bracket and includes: 
a first latch piece defining a first tab; 
a second latch piece defining a post; 
a biasing means operating between a first face of the latch bracket and a 
second face of the second latch piece; and 
the second latch piece being mechanically engaged with a second tab protruding from the interior cage as the interior cage rotates in an upwards direction, wherein a contact between the second tab and the first tab constrains the interior cage in the open position and from continuing to rotate responsive to operation of the biasing member, and wherein the post constrains any downward rotation of the interior cage in the open position; 
rotating the interior cage to an open position using a lift which includes a biasing member to bias the interior cage to a partially open or open position
latching the interior cage in the open position

15. (canceled)
20. (canceled)

Allowable Subject Matter

Claims 1-5, 7, 10-14, 16-19 allowed.
With respect to claims 1-5, 7, 10-14, 16-19 the allowability resides in the overall structure of the device as recited in independent claims 1, 10, 16 and at least in part because of claimed limitations:

“a lift to rotate the interior cage at least partially to an open position, wherein the lift includes a biasing member to bias the interior cage to a partially open or open position; and 
a biasing means operating between a first face of the latch bracket and a second face of the second latch piece; and 
the second latch piece being mechanically engaged with a second tab protruding from the interior cage as the interior cage rotates in an upwards direction, wherein a contact between the second tab and the first tab constrains the interior cage in the open position and from continuing to rotate responsive to operation of the biasing member, and wherein the post constrains any downward rotation of the interior cage in the open position.”

The aforementioned limitations in combination with all remaining limitations of claims 1, 10, 16 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 10, 16 in combination with the remaining limitations.


Chen (US 9699931 B1) figs 9-12 teach many of the above noted limitations, but fails to teach the above noted limitations. 

Although col 4 lines 25-28 indicate that the chassis could be set to either self-lock or self-unlock, Chen does not teach the specifics of that embodiment. Chen does not detail a biasing member along with a biasing means. 

Further, the biasing means (300) of Chen is not operating between a first face of the latch bracket (100) and a second face of the second latch piece (200), Chen instead teaches a biasing means that operates upon the second latch piece (200). In Chen, a contact between the second tab and the first tab constrains the interior cage in the closed position of Chen and from starting to rotate, having nothing to do with operation of a biasing member. The prior art of record does not show these to be obvious differences over Chen. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841